OPINION — AG — THE ATTORNEY GENERAL IS OF THE OPINION THAT THE STATE BOARD OF PUBLIC AFFAIRS IS NOT AUTHORIZED BY LAW "TO GRANT TO THE TALIHINA WATER TRUST" THE EASEMENT REFERRED TO BY YOU. KEY WORDS: ACCELERATED WORKS PROGRAM, LAKE, SIZE, CONSTRUCTING AND MAINTAINING TELEPHONE, ELECTRIC, TELEGRAPH AND PIPE LINES ACROSS STATE PROPERTY. CITE: 74 O.S. 1961 126.1 [74-126.1] (FRED HANSEN) FILENAME: m0001332 TED PARKINSON STATE BOARD OF PUBLIC AFFAIRS ATTORNEY GENERAL OF OKLAHOMA — OPINION MAY 21, 1964 OPINION — AG — THE STATE BOARD OF PUBLIC AFFAIRS IS NOT AUTHORIZED BY LAW "TO GRANT TO THE TALIHINA WATER TRUST" THE EASEMENT REFERRED TO BY YOU. CITE: 74 O.S. 1961 126.1 [74-126.1] (FRED HANSEN)